Citation Nr: 0216546	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  01-07 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
bilateral pes planus.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
bilateral knee disability.  

(The issue of entitlement to service connection for a 
bilateral knee disability will be addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from November 1973 
to December 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that decision, the RO continued a 
previous denial of service connection for bilateral pes 
planus and for a bilateral knee disability.  

As will be discussed in the following decision, the Board is 
granting the veteran's petition to reopen his previously 
denied claim for service connection for a bilateral knee 
disability.  However, the Board has also determined that 
additional development on the de novo issue of entitlement to 
service connection for a bilateral knee disability is 
necessary.  As such, the Board is undertaking evidentiary 
development with regard to this claim.  When the additional 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing the de novo claim of entitlement 
to service connection for a bilateral knee disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  In an October 1985 rating decision, the RO denied service 
connection for bilateral pes planus and for a bilateral knee 
disability.  Although notified of the denial, the veteran did 
not initiate an appeal the decision.  

3.  The evidence received since the RO's October 1985 denial 
of service connection for bilateral pes planus does not bear 
directly and substantially upon the specific matter under 
consideration, is either cumulative or redundant, and, by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for bilateral pes planus.  

4.  The evidence received since the RO's October 1985 denial 
of service connection for a bilateral knee disability bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a bilateral knee disability.  


CONCLUSIONS OF LAW

1.  The RO's October 1985 denial of service connection for 
bilateral pes planus and for a bilateral knee disability is 
final.  38 U.S.C.A. § 7105(a), (c), (d)(3); 38 C.F.R. 
§§ 19.117, 19.129(a), 19.192 (1985).  

2.  The evidence received since the RO's October 1985 denial 
of service connection for bilateral pes planus is not new and 
material, and the claim for service connection for bilateral 
pes planus is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  

3.  The evidence received since the RO's October 1985 denial 
of service connection for a bilateral knee disability is new 
and material, and the claim for service connection for a 
bilateral knee disability is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (effective prior to August 
29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There was a substantial change in the law during the pendency 
of these claims.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

The Board notes that the VCAA states that nothing in section 
5103A "shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured."  However, under the 
provisions of section 5103A(g) the Secretary has proposed to 
provide limited assistance to claimants trying to reopen 
finally decided claims.  See 66 Fed. Reg. 45,620.  As the 
veteran's claims to reopen were received prior to 
August 29, 2001, the Board finds the amendment to 38 C.F.R. 
§ 3.156(a) is inapplicable in this case and the claims must 
be considered based upon the law effective prior to that 
revision.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claims.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The discussions in the April 2001 statement 
of the case as well as the October 2001 supplemental 
statement of the case informed the veteran of the particular 
evidence needed to substantiate his claims.  Furthermore, in 
an October 2001 letter, the RO informed the veteran of the 
specific type of information and evidence that he should 
provide to VA.  The veteran failed to respond.  As such, VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  A review of 
the claims folder indicates that the RO has obtained all 
available medical records adequately identified by the 
veteran.  As such, the Board finds that VA has met the 
requirements of the VCAA and its implementing regulations.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Because these regulations 
do not provide any substantive rights or impose any duties 
beyond those provided in the VCAA, the Board's consideration 
of them in the first instance is not prejudicial to the 
veteran.  As such, the Board may proceed with its 
adjudication of the veteran's appeal.  

II.  Factual Background

Initially, in an October 1985 rating action, the RO denied 
the issues of entitlement to service connection for bilateral 
pes planus and entitlement to service connection for a 
bilateral knee disability.  At that time, the veteran 
essentially asserted that he incurred these disabilities as a 
result of his active military duty.  

According to the service medical records, the November 1973 
enlistment examination was negative for complaints, or 
findings, of bilateral pes planus or a bilateral knee 
disability.  Approximately one-and-a-half weeks later in 
November 1973, the veteran sought treatment for complaints of 
flat feet.  He was referred to the podiatry clinic, where, on 
the same day, he described painful arches and was fitted with 
biplanes.  A follow-up treatment session one week later 
included the veteran's denial of severe pes planus and of 
pain radiating through his knees.  The veteran was referred 
to the podiatry clinic, where an evaluation demonstrated 
symptomatic flat feet with poor weight bearing posture and a 
failure to respond to therapy.  Symptomatic marked pes 
planus, existing prior to entry, was diagnosed, and the 
recommendation was made to discharge the veteran from active 
military duty.  

A December 1973 Report of the Medical Board included the 
veteran's pre-service history of having problems with 
prolonged standing and walking due to flat feet as well as 
his failure to mention this condition at the time of his 
enlistment.  Pertinent service medical records were noted in 
the Medical Board's report.  Following a physical 
examination, the Medical Board diagnosed mild symptomatic pes 
planus which existed prior to the veteran's entry into active 
military duty and which was not aggravated by such service 
and recommended that the veteran be discharged from the 
military.  

In the October 1985 rating action, the RO determined that the 
evidence of record did not demonstrate that the veteran's 
preexisting bilateral pes planus was aggravated during his 
active military duty.  In addition, the RO held that the 
evidence of record did not reflect the presence of a 
bilateral knee disability associated with the veteran's 
active military duty.  The RO cited the absence of a finding 
of, or treatment for, the veteran's claimed bilateral knee 
condition in his service medical records.  Consequently, the 
RO denied the veteran's claims of entitlement to service 
connection for bilateral pes planus and for a bilateral knee 
disability.  Also in October 1985, the RO notified the 
veteran of this decision.  

Subsequently, in December 2000, the veteran filed his current 
petition to reopen his previously denied claims for service 
connection for bilateral pes planus and for a bilateral knee 
disability.  During the current appeal, the veteran has 
continued to assert that these disabilities are 
service-related.  In particular, he has contended that, 
although his pes planus existed prior to his active military 
duty, such service aggravated this condition.  Additionally, 
he has asserted that his bilateral knee disability, 
characterized as arthritis, was incurred in service.  

In support of these continued contentions, the veteran 
submitted a November 2000 medical statement from a private 
physician, who noted that he has treated the veteran since 
1998.  Additionally, the physician explained that the veteran 
has been diagnosed with severe sleep apnea; severe morbid 
obesity; and moderate degenerative joint disease of the 
knees, ankles, and feet.  The doctor also expressed his 
opinion that the disability resulting from injury or 
aggravation of military service was the degenerative joint 
disease of the veteran's lower extremity.  The physician 
specifically stated that the "physical training [that the 
veteran underwent] in service caused or exacerbated [the] 
arthritis of [his] knees."  

Also received in support of the veteran's petition to reopen 
his previously denied claims for service connection for 
bilateral pes planus and for a bilateral knee disability are 
records of treatment that the veteran has received at the 
Kerrville VA Medical Center between January 1999 and July 
2000.  These medical reports reflect recent treatment for, 
and evaluation of, obstructive sleep apnea, chronic 
obstructive pulmonary disease, severe pulmonary hypertension, 
elevated liver function tests, and bilateral spondylolysis at 
L5-S1.  

III.  Analysis

As previously noted in this decision, the RO, by the October 
1985 rating action, determined that the evidence of record 
did not demonstrate that the veteran's preexisting bilateral 
pes planus was aggravated during his active military duty.  
In addition, the RO held that the evidence of record did not 
reflect the presence of a bilateral knee disability 
associated with the veteran's active military duty.  The RO 
cited the absence of a finding of, or treatment for, the 
veteran's claimed bilateral knee condition in his service 
medical records.  Consequently, the RO denied the veteran's 
claims of entitlement to service connection for bilateral pes 
planus and for a bilateral knee disability.  Also in October 
1985, the RO notified the veteran of this decision.  Although 
notified of the decision, the veteran failed to initiate an 
appeal of the denials.  Consequently, the RO's October 1985 
denial of service connection for bilateral pes planus and for 
a bilateral knee disability became final.  See, 38 U.S.C.A. 
§ 7105(a), (c), (d)(3); 38 C.F.R. §§ 19.117, 19.129(a), 
19.192 (1985).  

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  See also, Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet.App. 510, 512, 513 (1992).  

A.  Bilateral Pes Planus

The RO, by the October 1985 rating action, initially denied 
the veteran's claim for service connection for bilateral pes 
planus on the basis that the evidence of record did not 
demonstrate that this disorder, which pre-existed his active 
military duty, was aggravated beyond it natural progression 
by such service.  The evidence received since this prior 
final denial includes the veteran's continued and repeated 
assertion that this disability is service-related.  In 
particular, he has contended that, although his pes planus 
existed prior to his active military duty, such service 
aggravated this condition.  

Additionally, medical records reflecting recent treatment 
for, and evaluation of, various disabilities have been 
received.  Significantly, however, these reports do not refer 
to the veteran's bilateral pes planus and, specifically, do 
not provide any medical opinions that such a disorder, 
although pre-existing his active military duty, was 
aggravated beyond its natural progression during such 
service.  

Accordingly, the Board must conclude, therefore, that the 
additional evidence received since the RO's prior final 
denial of service connection for bilateral pes planus in 
October 1985 does not bear directly and substantially upon 
the specific matter under consideration, is either cumulative 
or redundant, and, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to decide fairly the merits of the claim 
for service connection for bilateral pes planus.  See, 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
As such, the additional evidence received since the October 
1985 rating action is not new and material, as contemplated 
by the pertinent law and regulations, and cannot serve as a 
basis to reopen the veteran's claim for service connection 
for bilateral pes planus.  See, 38 U.S.C.A. § 5108 and 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  

B.  Bilateral Knee Disability

The RO, by the October 1985 rating action, initially denied 
the veteran's claim for service connection for a bilateral 
knee disability on the basis that the evidence of record did 
not demonstrate the presence of such a disorder associated 
with the veteran's active military duty.  The RO cited the 
absence of a finding of, or treatment for, the veteran's 
claimed bilateral knee condition in his service medical 
records.  

The evidence received since this prior final denial includes 
the veteran's continued assertion that this disability is 
service-related.  In particular, he has contended that his 
bilateral knee disability, characterized as arthritis, was 
incurred in service.  

Additionally, medical records reflecting recent treatment 
for, and evaluation of, various disabilities have been 
received.  Importantly, a November 2000 private medical 
statement includes a physician's opinion that the moderate 
degenerative joint disease of the veteran's knees resulted 
from injury or aggravation of his 

military service.  This physician also specifically stated 
that the "physical training [that the veteran underwent] in 
service caused or exacerbated [the] arthritis of [his] 
knees."  

As this physician has provided a diagnosis of a bilateral 
knee disability and has associated this disorder with the 
veteran's active military service, the Board finds that the 
November 2000 private medical statement is clearly probative 
of the central issue in the veteran's bilateral knee 
disability claim.  Significantly, the November 2000 private 
medical statement bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to decide fairly the merits of the claim 
for service connection for a bilateral knee disability.  See, 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for a 
bilateral knee disability in October 1985 is new and 
material, as contemplated by the pertinent law and 
regulations.  As such, this additional evidence serves as a 
basis to reopen the veteran's claim for service connection 
for a bilateral knee disability.  See, 38 U.S.C.A. § 5108 and 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  

Although the Board has determined that new and material 
evidence sufficient to reopen the previously denied claim for 
service connection for a bilateral knee disability has been 
received, the Board has also determined that additional 
development on the de novo claim for service connection for a 
bilateral knee disability is necessary.  As such, the Board 
is undertaking evidentiary development with regard to this de 
novo claim.  When this additional development is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. 
§ 20.903).  After giving notice and reviewing the veteran's 
response to the notice, the Board will prepare a separate 
decision addressing the de novo claim.  



ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for bilateral 
pes planus, the appeal is denied.  

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for a bilateral 
knee disability is reopened.  To this extent, the appeal is 
granted.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

